Citation Nr: 0032266	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  96-43 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for a seizure disorder, resulting from 
treatment rendered by the Department of Veterans Affairs 
(VA) during a 1995 hospitalization.

2. Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for residuals of a head injury, resulting 
from treatment rendered by the Department of Veterans 
Affairs (VA) during a 1995 hospitalization.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, former spouse, and Mr. T. P. 



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).

A hearing was held before an RO hearing officer in March 
1997, and at the RO before the undersigned Acting Veterans 
Law Judge in November 1997.  Transcripts of the hearings are 
of record.

The Board entered a decision in September 1998 which denied 
entitlement to section 1151 benefits for the following: a 
lung disorder, claimed as residuals of pneumonia; residuals 
of dental trauma; residuals of a left foot injury; a heart 
disorder; hypertension; and a stomach disorder.  Further, the 
Board remanded the issues of entitlement to section 1151 
benefits for a seizure disorder and head injury residuals.  
The Board again remanded these issues in February 2000.  The 
development requested on remand has been completed, and the 
case has been returned to the Board for continuation of 
appellate review.


FINDINGS OF FACT

1.  The veteran had a nonservice-connected seizure disorder 
which preexisted treatment at a VA medical facility from 
February 16, 1995, to March 9, 1995.

2.  The veteran sustained a closed head injury during VA 
hospitalization from February 16, 1995, to March 9, 1995.

3.  Treatment rendered during the VA hospitalization from 
February 16, 1995, to March 9, 1995, did not result in an 
increase in severity of the veteran's seizure disorder.

4.  There are no identifiable residuals of a head injury 
sustained during VA hospitalization from February 16, 1995, 
to March 9, 1995.


CONCLUSIONS OF LAW

1.  The requirements for DIC benefits for a seizure disorder 
pursuant to 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358, 3.800 
(1999).  

2.  The requirements for DIC benefits for residuals of a head 
injury pursuant to 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358, 3.800 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's medical record shows that he has had a history 
of a seizure disorder for many years.  When he was examined 
by the VA in November 1982, he reported to the examiner that 
he a seizure disorder had been diagnosed nine years earlier.  
When he was examined by VA in October 1993, it was noted that 
his last seizure had occurred in August 1993.  

The veteran was admitted to a VA hospital in February 1995 
with complaints of shortness of breath.  At the time of his 
admission, his history of a seizure disorder was reported.  
According to a history recorded on February 15, 1995, it was 
reported that he continued to drink.  He was then receiving 
Phenytoin 200 mg in the morning; and 200 mg at night before 
going to sleep.  A treatment entry dated February 26, 1995 
relates a history that the veteran had stopped drinking four 
years before.

According to a clinical record dated March 1, 1995, the 
veteran had been hyponatremic in the intensive care unit and 
had experienced seizures and respiratory arrest.  The 
assessment was that seizures might be secondary to 
hyponatremia or to alcohol withdrawal.  On March 3, it was 
reported that his seizure disorder was stable on Dilantin.  A 
March 4, a treatment note relates that the veteran had a 
seizure while on his way to get coffee.  A hematoma in the 
left occipital region of the head was observed.  Neurological 
examination revealed that he was alert and oriented; non-
focal extremities were moving equally.  The impression was 
seizure with head trauma.  Later in the day, a notation 
indicates that the veteran was intermittently confused, 
speaking and responding inappropriately.  Treatment entries 
of March 5, 1995 reflect that the veteran's continued 
confusion.  On March 6, his prescription for Phenytoin was 
adjusted as follows: 200 mg at noon; and 400 mg at night 
before bed.  Confusion was again reported from March 6 
through March 8, 1995.

A notation, dated March 7, recommends that the veteran be 
evaluated by the psychiatry service in view of changes in 
mental status observed by the nursing staff.  A March 9, 1995 
treatment entry recommends that the veteran be administered a 
CT scan of the head as an outpatient.  At discharge from the 
hospital, the prescription for Phenytoin (an anticonvulsant) 
was as follows: 100 mg, three times per day.

A clinical record, dated March 8, reflects that a VA medical 
examiner conducted a mental status interview.  It was found 
that the veteran was oriented in three spheres.  His thinking 
was linear and logical, but he displayed some tangentiality.  
The assessment was that the veteran had a psychosis of 
unknown etiology.  The examiner referred to the result of a 
CT scan of the head, reported to have been negative for 
bleeding.  It was recommended that the veteran be seen in the 
emergency room by a psychiatrist.  According to an evaluation 
performed on March 13, the assessment was Axis I personality 
changes induced by alcoholism; alcoholic hallucinosis.  On 
March 28, a clinical notation indicates organic brain 
syndrome.  

Treatment notations of August 14, 1995 and September 18, 1996 
relate the veteran's history that no seizures had occurred 
since March 1995.  Other VA treatment entries through June 
1998 reflect no recurrence of seizures during the period 
following the veteran's discharge from VA hospitalization in 
March 1995.

A hearing was held before an RO hearing officer in March 
1997.  Testimony from the veteran and his witnesses was to 
the effect that the veteran had been seizure-free on Dilantin 
for many years prior to VA hospitalization from February to 
March 1995.  Their testimony further related that the veteran 
experienced a seizure during the period of VA 
hospitalization; that the seizure caused him to fall; and 
that the fall resulted in a head injury.

A hearing was held before the undersigned Acting Veterans Law 
Judge in November 1997.  Testimony from the veteran and his 
witness was to the effect that the veteran experienced a 
seizure, during VA hospitalization from February to March 
1995, because VA withheld the veteran's Dilantin.  Further, 
their testimony indicated that the veteran had not 
experienced any seizures or residuals of head trauma since 
his release in March 1995 from VA hospitalization.

A VA neurological examination was performed in February 1999.  
According to history provided by the veteran, he experienced 
his first seizure in 1979 and another seizure, in 1985.  He 
was evaluated by his private physician who opined that his 
seizure was due to excessive alcohol consumption and placed 
him on Dilantin, 200 mg. BID.  The veteran claimed that he 
had not had a seizure until he was hospitalized by VA in 1995 
and had a seizure in the lobby.  The report states that the 
veteran believed that his seizure in 1995 was caused by VA's 
failure to give him Dilantin during his hospitalization.  

The examining neurologist stated that the veteran's claims 
folder and records, including physician orders and medication 
sheets, from the veteran's period of VA hospitalization in 
1995 had been reviewed.  The examiner noted that the veteran 
had received Dilantin from the date of his admission to VA 
hospitalization through the date of his discharge from VA 
hospitalization.  Further, the examiner pointed out that the 
veteran's dosage of Dilantin had been at a subtheraputic 
level at the time of admission and that the veteran had been 
seizure-free on that same Dilantin dose since 1985.  The 
examiner indicated that it was appropriate that the dose of 
Dilantin was not increased during VA hospitalization.  The 
veteran reported that he had been seizure-free since his 
discharge from the hospital.  Clinical findings were recorded 
on current examination.  

The impressions following neurological examination were 1)  
isolated seizure while hospitalized by VA, without any 
evidence that this was due to any omission on the part of the 
staff; 2)  extensive history of alcohol abuse, in remission; 
and 3)  history of seizures, most likely alcohol-related, and 
possible an epileptic seizure disorder.  The examiner 
commented that the seizure the veteran experienced at a VA 
hospital could in no way be attributed to a subtheraputic 
level of Dilantin, since, by the veteran's own statement, he 
had been seizure-free for 10 years on that same dose of 
Dilantin.

An April 2000 addendum was provided by the physician who 
prepared the report of the above-referenced VA neurological 
examination in February 1999.  The addendum responded to 
questions posed in the Board's February 2000 remand order.  
In response to the question "Did the preexisting seizure 
disorder increase the (sic) severity as a result of treatment 
rendered during the period of hospitalization?" the examiner 
said "no." The examiner went on to state that the veteran 
had a seizure on March 4, 1995, and suffered minor head 
trauma on the left side of the occiput.  He noted the lack of 
progression from the veteran's seizure disorder and his 
perfectly normal neurological examination.  In summary, it 
was the examiner's opinion that the veteran's seizure 
disorder had not progressed, and that he has not suffered any 
sequelae following his minor closed-head injury.  

II.  Legal Analysis

The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

The veteran asserts that he experienced a seizure during VA 
hospitalization from February to March 1995; that he fell 
during the seizure; and that he sustained a head injury when 
he fell.  He claims that the seizure occurred because VA 
withheld Dilantin, his antiseizure medication, during 
hospitalization.  In effect, the veteran is arguing that VA's 
mismanagement of the administration of his medication 
produced additional disability.  

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected. See also 38 
C.F.R. §§ 3.358(a), 3.800(a) (1999).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto. With 
regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate. 38 C.F.R. § 3.358(b)(1). Compensation 
is not payable if additional disability or death is a result 
of the continuance or natural progress of the injury or 
disease for which the veteran was hospitalized and/or 
treated. 38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment, and not be merely coincidental therewith. In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable. 38 
C.F.R. § 3.358(c)(1)(2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment. Consequences otherwise certain 
or intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would in fact be administered. 38 C.F.R. § 
3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent. 38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits. See, e.g., 38 C.F.R. § 3.358(c)(3) 
(1994). Those provisions were invalidated by the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims (Court)), in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991). That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision. The amendment was made effective November 25, 1991, 
the date the Gardner decision was issued by the Court. 60 
Fed. Reg. 14,222 (March 16, 1995). The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,788 (1996), and 
codified at 38 C.F.R. § 3.358(c).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event. Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); See also VAOPGCPREC 40-97; ); 63 Fed. Reg. 31263 
(1998).

The claim on appeal herein was filed before October 1997, and 
therefore it must be adjudicated in accord with the earlier 
version of 38 U.S.C.A. § 1151 and the final regulation issued 
on May 23, 1996. Thus, neither evidence of an unforeseen 
event nor evidence of VA negligence would be required in 
order for this claim to be granted.

Increase in Severity of Seizure Disorder
A review of the veteran's claims folder discloses that a 
seizure disorder had been diagnosed prior to VA 
hospitalization from February 16 to March 9, 1995.  This fact 
is evidenced in multiple medical records, including VA 
examinations reported in 1982 and 1993.  The question, then, 
is whether the preexisting seizure disorder was aggravated, 
i.e., whether it underwent an increase in severity because of 
VA treatment.  Medical documentation from the period of VA 
hospitalization in February and March 1995 show that the 
veteran, in fact, experienced several seizure episodes, that 
he sustained a closed-head injury, and that some adjustments 
were made to his antiseizure medication.  

In light of the veteran's assertions and of the pertinent 
notations of treatment rendered during VA hospitalization 
from February to March 1995, the Board sought and obtained 
medical opinion from a VA neurologist in February 1999 and 
April 2000.  This VA neurologist reviewed the record and 
examined the veteran.  The medical documentation demonstrates 
and the examining neurologist determined that the veteran 
continued to receive Dilantin throughout the course of VA 
hospitalization.  Accordingly, the veteran's assertion, that 
VA withheld Dilantin during hospitalization prior to his 
having a seizure, is not substantiated by objective evidence.  
Although the neurologist pointed out that the level of 
Dilantin administered was in the subtheraputic range, at the 
same time, the he also observed that the level of Dilantin 
administered was nevertheless adequate for control of the 
veteran's seizure disorder.  Moreover, both the medical 
evidence and the veteran's own testimony verify that no 
seizures have occurred since his discharge from the VA 
hospitalization in March 1995.  Finally, the VA neurologist 
specifically determined that the preexisting seizure disorder 
did not increase in severity as a result of treatment 
rendered by VA.  

Residuals of Head Trauma
A review of the record also discloses that the veteran 
sustained head trauma during VA hospitalization from February 
to March 1995, and that head trauma apparently occurred 
during a seizure episode.  The question, then, is whether any 
residual manifestations of head trauma remain, i.e., whether 
any additional disability was produced by the head trauma.  
Again, the same VA neurologist, who has reviewed the record 
and examined the veteran, determined that head trauma 
occurring during VA hospitalization did not produce any 
identifiable residuals.  

In view of the medical opinion holding that the veteran did 
not incur additional disability as a result of the February-
March 1995 VA hospitalization, the claim for compensation for 
a seizure disorder or residuals of a head injury, under the 
provisions of 38 U.S.C.A. § 1151, must be denied. As 
discussed above, there is no medical evidence which 
establishes an increased disability as a result of the 
veteran's February-March 1995 VA hospitalization.  

The veteran's assertion that VA mismanagement of medication 
worsened his seizure disorder, as well as his assertion that 
he has chronic residuals of a head injury sustained during VA 
hospitalization, are the only evidence that he has additional 
disability stemming from VA treatment.  His assertions are 
contradicted by the opinion of a VA neurologist.  No 
competent medical evidence has been presented to support the 
veteran's assertions.  The veteran's mere assertion of his 
view as to cause-and-effect, however, does not serve to 
establish his view as fact, since he is not shown to possess 
any particular medical expertise and, thus, he is not 
competent to establish a relationship between any VA 
treatment and his current disability. Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998). Accordingly, the 
veteran's contentions may not be used to establish his 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151, and, based upon the preponderance of the 
medical evidence, his appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a seizure disorder are denied.

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a head injury are denied.



		
	MARJORIE A. AUER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

